It seems to be settled law in North Carolina, as in all of the states, that navigable streams of every class, however defined or distinguished from other water courses, are natural highways, and that the public easement, whatever may be its extent, is paramount to the private right of the riparian proprietor. S. v. Narrows Island Club, 100 N.C. 477; S. v.Glen, 52 N.C. 321, 327; Broadnax v. Baker, 94 N.C. 675; Gould on Waters (2 Ed.), secs. 86, 87, 107, 108 and 110; Angell Water Courses, 541a; 16 Am. Eng. Enc., p. 236; Sullivan *Page 421 v. Jernigan, 21 Fla. 264. All waters including bays, inlets, rivers and creeks, "which are navigated by sea vessels," said the Court in S. v. Glen,supra, at p. 323, "are called navigable in a technical sense, are altogether publici juris and the soil under them cannot be entered and a grant taken out under the entry law. When the tide ebbs and flows, the shore between the high and low water may be the subject of direct, special, legislative grant. Ward v. Willis, 51 N.C. 183"; Bond v. Wool, 107 N.C. 139. The Court in that case went on to say that the beds of other streams were "technically styled navigable" and were open for appropriation by individuals by means of grants from the State.
In order to direct the attention more closely to the development of the principles governing the case at bar by a line of decisions in this State, and especially to controvert the contention of counsel that owners of the beds of inland rivers, not navigable for vessels, have the absolute control of the streams, we reproduce the following from the opinion of Merrimon, J., in S. v. Narrows Island Club, supra: "The learned counsel for the appellant pressed upon our attention        (733)S. v. Glen, 52 N.C. 321, as an authority, favoring strongly the absolute right of the owner of the whole bed of the river. This is certainly a misapprehension of the real meaning of that case. The river to which it referred was ascertained to be unnavigable and the case does not contradict what we have here said. Indeed the Court recognized the public right in case of the navigability of the stream. It said: `As the riparian proprietor of the land on both sides of the stream, he is clearly entitled to the soil entirely across the river, subject to an easement in the public for the purpose of transportation of flour and other articles in flats and canoes.' It appeared that flat boats were occasionally used in transporting the articles named."
It still remained for this Court, when the forests of the State began to attract attention and to invite capital to utilize them in commerce, to determine in precisely what classes of streams not technically navigable, the easement, which was paramount to the right of the actual owner of the bed of the river or of the riparian proprietor on both sides, existed.
In McLaughlin v. Mfg. Co., 100 N.C. 108, this Court, adopting the classification of streams laid down by Wood in his work on Nuisances, 2d Ed., sec. 457, et seq., defined a navigable stream of the third class to be one which is "floatable or capable of valuable use in bearing the products of the mines, forests and tillage of the country it traverses to mills or markets." That case was cited and approved subsequently in the case of S.v. Corporation, 111 N.C. 661.
In the dissenting opinion (which was written before the opinion of *Page 422 
the Court) in Gwaltney v. Land Co., 111 N.C. at p. 547, will be found a definition of a floatable stream, which was adopted by the Court (see p. 552) and which has been since reiterated with (734) approval in Gwaltney v. Land Co., 115 N.C. 581, and in Commissioners v. Lumber Co. (the case now before us for rehearing),115 N.C. 590. The language so often approved is as follows: "It is not necessary in order to establish the easement in a river to show that it is susceptible of use continuously during the whole year for the purpose of floatage, but it is sufficient if it appear that business men may calculate that, with tolerable regularity as to seasons, the water will rise to and remain at such a height as will enable them to make it profitable to use as a highway for transporting logs to mills or markets lower down." Justice McRae, in Gwaltney v. Land Co., supra, quoting further from the same opinion, says, "When prudent business men may regulate their expenditures with reference to the anticipated rise, the stream becomes a factor in conducting the commerce of the country."
In the former opinion in this case the Court laid down as a further test of floatability, the rule that "A temporary rise passing quickly down, is not sufficient to make a stream floatable and would not be sufficient, if the freshet should continue up for even two or three days and be reasonably expected every year. The increase in the depth of the streams occasioned by the rainfall sufficient to float logs, occurs eight or ten times each year, and the water subsides in 24 or 48 hours. We are of the opinion that this floatability on the occasional and tolerably regular rises of the river must depend on more than a rapid freshet, subsiding as rapidly."
The first question raised by the petition and order granting the rehearing is whether the two rules laid down as criteria for determining the capacity of streams to subserve the purpose of channels of commerce are not so inconsistent that both cannot be allowed to stand as (735) guides to the people, who are anxious to understand and observe the law, as well as to the profession, whose office it is to advise them. If a stream rises to a sufficient height eight or ten times a year to carry down all the logs that have been rolled into it, may it not be possible that prudent business men would calculate with reasonable certainty on and regulate their expenditures with reference to an anticipated rise that will make the use of the stream as a highway profitable, notwithstanding the fact that it continues for only two or three days or even a shorter time? The capacity to carry logs from the place, when they are shipped upon it, and deliver them at the point where they are taken out for use, depends chiefly upon the velocity of the stream and the distance they are transported. Courts are not *Page 423 
required to so restrict the limit to which judicial knowledge extends as to exclude matters which are of common observation and within the knowledge of all intelligent men. Deans v. R. R., 107 N.C. 693. If a stream should carry a log at a velocity of three miles an hour, then in three days or 72 hours it would be transported a distance of 216 miles, in two days 144 miles, and in one day 72 miles. It may be that the longest distance for which the Catawba River is used is not 72 miles and that Johns River is not used for more than half that distance. If all the logs awaiting removal on the banks of each stream were removed only ten times a year but at irregular intervals extending over the nine fall, winter and spring months, it is not impossible, indeed it is almost certain that any prudent business man could arrange to get all the logs needed in ten deliveries. Yet it is probable that all are delivered more than fifty times instead of ten.
How can we arbitrarily fix a minimum period for transportation and at the same time leave the capacity for yielding a reasonably certain profit, as a test of floatability? If it may be true that all logs placed along in either stream would be delivered at the (736) mills of the defendant from 27 to 63 times or oftener in the course of a year, how can we hold that the rises must occur more frequently or continue longer and leave people who wish to know and obey the law in such a state of doubt and uncertainty that they would be deterred without further information from engaging in this important branch of commerce? The rule which makes susceptibility to use, as a channel for transporting the products of mines and forests, the criterion of floatability, is a test which any intelligent lumberman can comprehend and apply. The other criterion, which without regard to the probable profits of the business or the actual condition of the stream, would exclude from the benefits of a water-highway one who locates his plant on a swift mountain water course, which subsides within two or three days, and extend the easement in a sluggish stream to another person, if he settles in the low country, though the water may land as many logs for the one in one day as for the other in four days, is manifestly arbitrary and inconsistent with the rule that has so often been sanctioned not only by this Court in the cases we have cited but approved by all of the leading text-writers and the courts of those states where extensive and valuable forests have been or are being utilized. 1 Wood Nuisances (3 Ed.), sec. 457; Davis v. Winslow, 51 Me., 264-290; Gaston v. Mace, 33 West Va., 14; Brown v. Chadburne, 31 Am. Dec., 641; 59 Am. Dec., p. 22 and note; Thunder Bay Co. v. Speechly,31 Mich. 336; 6 Lawson R.  R., sec. 2928.
Gould, in his work on Waters, sections 108 and 109, says: "It is not necessary that the stream, in order to be a highway, should be *Page 424 
(737) capable of floating logs at all seasons of the year, but its public character depends on its fitness to answer the wants of those whose business requires its use. If the stream is not always navigable it must be capable of floatage, as the result of natural causes, at periods recurring from year to year, and continuing for a sufficient length of time in each year to make it useful as a highway." Gould cites among other authorities the leading case of Morgan v. King, 35 N.Y., to sustain the foregoing proposition, and in view of the fact that the learned counsel for the plaintiff seemed to misconceive what the Court in that case meant by the words "in its natural state," it is perhaps best to call attention to the fact that so far from limiting the use of streams to the periods when they are not swollen from rainfall, the Court said (at page 459), "Nor is it essential to the easement that the capacity of the stream as above defined should be continuous, or in other words, that its ordinary state at all seasons of the year should be such as to make it navigable. If it is ordinarily subject to periodical fluctuations in the volume and height of its water, attributable to natural causes and occurring as regularly as the seasons, and if its periods of highwater or navigable capacity ordinarily continue a sufficient length of time to make it useful as a highway, it is subject to the public easement." It is plain therefore that the text-writers, all of whom give their sanction to the doctrine of floatability as it has been approved by this Court, are warranted in citingMorgan v. King, as they do, to sustain their positions.
It will be observed that in almost every instance where we find the words "in its natural state" quoted from Morgan v. King in the opinions of appellate courts, the further discussion of the subject develops the fact that they are used in the sense given to them by the Court of New York. "Natural state" in that connection does not seem to have been understood by courts or text-writers as confining the test of use (738) for commercial purposes to the low water-mark but as referring to the height attained as the result of the regularly recurring rainfalls of every year, which is a natural cause operating with some degree of uniformity. Lewis v. Coffee County, 77 Ala. 193; The Motello, 20 Wall., p. 441; 25 Am. Dec., p. 862 and note; 59 Am. Dec., 649 note.
The intention of the courts seems to have been to limit the right of navigation for logs to those streams made useful by the ordinary rainfall as distinguished from such as would only transport the logs after resorting to artificial means, as by blasting out and deepening the channel or putting in locks or dams with gates. 6 Dawson R.  R., sec. 2924. We see no reason for following to its logical results the argument of the learned counsel for plaintiff and taking this occasion *Page 425 
to overrule the line of our decisions which recognize and define easements for the purpose of floatage. We think that any rule which attempts to fix a definite period of time during which a water course at each recurring rise must remain at a sufficient height to transport logs and to adopt that rule alike to long and to short, to swift and to sluggish streams, is in conflict with the general doctrine, which makes capacity for profitable use the test and, if adhered to, would close for commercial use many water courses that have all of the elements of natural highways, under the general definition approved by the courts of this and other states containing valuable forests. To illustrate the inconsistency of applying the rule which makes time the test, suppose that logs were floated in Johns River for a distance of only twenty miles and in the Catawba for sixty miles, and that the velocity of the current in the former stream were six miles an hour, in the latter three miles, would it require precisely the same length of time necessarily to supply a mill with all of the logs it could saw by the one as by the other? Under a fundamental principle of our system every man is presumed to know and is therefore      (739) required to observe the law of the land, and no rule ought therefore to be laid down for the government of the people, unless its terms are, or are capable of being made so certain that they can be understood. Doubtless the instruction which was sustained in Gwaltney v. Land Co.,115 N.C. 579, was intended to apply to extraordinary freshets, upon the recurrence of which prudent business men could not rely for the success of a milling enterprise, but which often do occur at some time during the year and are therefore not unexpected. Construed in any other sense it would establish a rule that would prove so inconsistent with the general proposition that has received our sanction and with the leading authorities that both could not be applied as tests in any conceivable case.
We are brought therefore to the consideration of the question whether the judge below properly applied the correct definition of a floatable stream to the facts found by him in the case before us. The action is brought to restrain the defendants from floating logs down the Catawba and Johns rivers, because when the water rises to a sufficient height to carry the logs over the shoals, they necessarily come in contact with and partially or totally destroy a low bridge across the Catawba and another across Johns River, on a highway in Burke, and a third bridge across the Catawba River, between Burke and Caldwell counties, one half of which is under the official management of the plaintiffs. The defendants have been using both of these rivers above the two bridges in Burke County to transport logs to a point on the Catawba below all three of the bridges, where the mill of the defendant is located. At *Page 426 
(740) this mill the defendants employed about 75 laborers and saw about 35,000 feet of lumber a day and have invested between $250,000 and $350,000, in establishing the plant. The depth of the Catawba River at the bridge known as the Rocky Ford Bridge, and Lovelady Bridge, when the water is at ordinary height averages two feet, but in some parts of it reaches four feet and is about 300 feet wide. The depth of Johns River at the bridge over that stream is about four feet and it is about 100 feet wide. There are shoals on the Catawba at intervals of about half a mile and on Johns River about one-fourth of a mile apart, where the water is only from eight to twelve inches deep at ordinary low water. Between the shoals when the water in either river is at ordinary low water — mark, logs will be carried by the current of both rivers, but not over the shoals without taking out stones and resorting to other artificial helps. Both of these rivers rise eight to ten times a year to a height of from two to four feet above ordinary water and remain at that height from 24 to 48 hours, during which period all of the logs placed in the channel of either will be carried over the shoals without obstruction. (See findings 8 and 9.) These rises occur in the fall, winter and spring months, not at fixed periods, but some time during nine months. Besides these rises about two freshets usually occur during every year, when these rivers rise eight to fifteen feet above the low water line.
Eliminating from this discussion the arbitrary rule prescribing a fixed period for the continuance of the rise, it seems very clear that the learned judge, to whom both parties entrusted the trial of all issues of fact and law, was not in error in holding, upon the facts found by him from the testimony, that both the Catawba and the Johns rivers were in contemplation of law floatable streams. If eight or ten times a year every log placed in either stream above these bridges will be (741) carried without hindrance or obstruction over the shoal to the defendant's mill lower down, then it inevitably follows that by cutting and placing logs upon the bank in the way described in the findings of the judge (see findings) a sufficient number can be transported on these highways to supply the mills. The reasonable expectation that it would be within its power every year to transport a sufficient number of logs to keep its mills in operation without resorting to artificial assistance at the shoals, justified its managers in establishing their business. If the judge was correct in finding that these rises "occurring at irregular intervals" during the fall, winter and spring months, are sufficient to carry every log committed to either river over the shoals, then the principle involved here is not affected by the fact that instead of being so provident as to lay in its supplies at the proper seasons, the defendant had sometimes opened a channel at the shoals *Page 427 
during the summer months for the passage of logs, though, as his Honor finds, the mill had been almost exclusively supplied by floatage. The question is whether the company was warranted in calculating when its business was established, that these two highways could be utilized, legitimately, to furnish it full supplies of raw material for its mill. We think that the facts justified the heavy expenditure it has made in the reasonable expectation that the law would protect it in the proper use of these natural highways. If these rivers are floatable they are natural highways in which the public have, as in other water highways, an easement — the reasonable use of which is paramount to the rights of all others. Gould, secs. 87 to 91 and 107 to 110; Broadnax v. Baker, supra;
Angell on Water Courses (7 Ed.), sec. 536; 16 Am.  Eng. Enc., pp. 269 and 270, and notes; ib., pp. 259 and 260, and notes; Gwaltney v. Land Co., 111 N.C. at p. 547.
Where a stream is navigable for any purpose it is generally   (742) a nuisance to obstruct it. Wood on Nuisance, sec. 464;S. v. Dibble, 49 N.C. 107; S. v. Parrott, 71 N.C. 314; 6 Lawson R.  R., sec. 2936; S. v. Harper, 71 N.C. 314; Lewis v. Keeling,46 N.C. 299; Hettrick v. Page, 82 N.C. 65; Elliott Roads and Streets, p. 491 and note. This principle as a general rule applies to interference with the right of floatage just as to attempts to prevent the passage of vessels in streams affording sufficient channel for them. Wood, supra, sec. 464. But the right of floatage must be exercised reasonably and with a due regard to the rights of riparian proprietors and the owners of the beds of fresh water streams, especially such as belong to the third class of navigable waters and are only used as highways for the purpose of transporting logs. The owners of the soil have a right to the reasonable use of the water as a power for propelling machinery and operating the various kinds of mills. While the right to an easement for floatage is superior to that of the proprietor of the soil, the law enforces the use of the dominant easement with due regard to the servient interest. A person using a stream as a highway for transporting logs as well as one in charge of a steamer plying on navigable water, is answerable for wanton injury in even removing a nuisance. Gwaltney v.Land Co., supra; Lewis v. Keeling, 46 N.C. 299.
The governing principle is that the right to the use of a water highway for the transportation of timber is subject to the maxim that we must so use our own as to avoid needless injury to another. The public have the paramount right of way in the public road, yet that does not excuse one driving a carriage or wagon over it for needlessly injuring a person or even an animal, that is temporarily obstructing it. Davies v. Mann, 10 M. 
W. (Ex.), 545. It remains for us to determine in each case that may hereafter arise what is culpable *Page 428 
(743) carelessness in the enjoyment with the easement. We adhere to the announcement made by the Court in the opinion which we are now reviewing (115 N.C. 596, 597) that the right of floatage must "be exercised with due care for the avoidance of injury to the interests of the riparian proprietors and the owners of the soil beneath the bed of the stream. And on the other hand, it would seem that if these were floatable streams, in which the public has an easement for transportation, it would be the duty of the county commissioners, certainly in the absence of express authority to the contrary, to so construct bridges on the highways as to permit the use of rivers for the purpose of floatage." If the streams are highways, then bridges constructed over them so as, by interposing a barrier to floating logs every time the rivers rise sufficiently high to carry them over the shoals, to practically prevent their use by the public, are unlawful obstructions. 6 Lawson R.  R., sec. 2936; Kean v. Stetson, 5 Pick., 492; Charlestown v. Middlesex, 3 Met., 202. The case last cited was one where the county commissioners acted under the authority of an act passed by the legislature of Massachusetts, empowering them especially to build the bridge, but not specifying its character, andChief Justice Shaw, in a strong opinion, announced the principle that the county authorities were not warranted in so constructing the bridge as to obstruct the use of the stream as a highway.
The question of reconciling the conflicting claims of owners of the soil of the bed of the stream, who erect dams across floatable rivers for the purpose of operating mills, is not now before us. The Legislature has made provisions in certain cases for opening dams so as to permit the passage of logs floated over them to market (The Code, sec. 3712) and in chapter 56 of The Code, which contains this provision, county commissioners are clothed with authority to have streams cleaned (744) out. It would seem that these sections were passed entirely with reference to floatable streams because, without condemnation the commissioners would have no right to enter upon and clean out the beds of streams which were not natural highways.
It seems that the low bridges constructed by the plaintiffs and their predecessors have been frequently destroyed during rises in the rivers by trees floating down, but within a few years past the injuries to them have generally been caused by logs that are being transported to the mills of the defendant company. We cannot destroy a great natural right which affects people scattered over hundreds of square miles whose only prospect of disposing of valuable property is depending upon the use of water for transporting timber to market, in order to save a county the difference between the cost of bridges two or three feet above the low watermark and more durable structures above the high watermarks. *Page 429 
Perhaps it may not be improper to add that where a stream is not floatable it can be used for the transportation of logs only by a license from the owner of the bed of the stream or the riparian proprietor. Without such license one who is using the stream for such a purpose is, either as a trespasser, responsible for at least nominal damages or, when he creates a nuisance, for any special damage shown to have been actually sustained. It appears incidentally from the testimony that many tributaries of the Catawba other than Johns River, and of which the floatability is not in question here, have been used in some way by the defendant for transporting logs to the Catawba and thence to its mill. This intimation may serve as a guide in regulating its conduct or in adjusting the rights of those interested. In reference to the argument that no sufficient ground had been shown for granting a rehearing, we need only say that the Court was not advertent, in its former opinion, to the inconsistency of the two tests of floatability   (745) given in the same opinion. The question was not discussed in the opinion, and attention was not directly called to it on the argument.
On reviewing the rulings of the learned judge who tried the case below we find no error and are of the opinion that the judgment should have been affirmed. To the end that it may be now enforced let this opinion be certified to the court below.
Petition Allowed.